Not for Publication

                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY



 KHAN, et a!.,

                 Plainttffs,
                                                                  Civil Action No. 17-5006
        V.

                                                                          OPINION
 CITY OF PATERSON, et al.,

                 Defendants.




 John Michael Vazguez, U.S.D.J.

        This case primarily concerns alleged religious discrimination by members of the Paterson

Board of Adjustment. Plaintiffs Aheya Khan, Montaha Deeb, and Alaur Khondokar (collectively,

“Plaintiffs”) allege that Defendants City of Paterson (the “City”) and City of Paterson Board of

Adjustment (the “Board”) are responsible for the harassment and removal of Plaintiffs from the

Board based on Plaintiffs’ Islamic faith and respective ethnicities. D.E. 15. Currently pending

before the Court is Defendants’ motion to dismiss Counts Four and Eight of Plaintiffs’ Amended

Complaint pursuant to Fed. R. Civ. P. 12(b)(6). D.E. 20. The Court reviewed the submissions in

support and in opposition of this motion,1 and considered the motion without oral argument

pursuant to Fed. R. Civ. P. 78(b) and L. Civ. R. 78.1(b). For the reasons stated below, Defendants’

motion to dismiss is granted.



  Defendants’ brief in support of their motion to dismiss will be referred to as “Def. Br.,” D.E. 20-
1; Plaintiffs’ brief in opposition will be referred to as “P1. Opp’n,” D.E. 21; Defendants’ reply will
be referred to as “Def. Reply,” D.E. 25.
    I.   BACKGROUND2 & PROCEDURAL HISTORY

         The relevant pleading is Plaintiffs’ Amended Complaint, D.E. 15 (“Am. Compl.”). The

Court included an extensive factual background in its Prior Opinion, D.E. 13 (“Prior Op.”) at 2-7,

which the Court incorporates by reference here. In the Prior Opinion, the Court granted in part

and denied in part Defendants’ motion to dismiss Plaintiffs’ Complaint. In its Prior Opinion, the

Court dismissed Plaintiffs’ Patriot Act claim with prejudice. Id. at 10. The Court dismissed

Plaintiffs’ freedom of association, procedural due process, and freedom of speech claims without

prejudice. Id. at 13. The Court then found that Plaintiffs plausibly pled the remaining counts

(which were all state law claims). Id. at 2 1-25. The claims that the Court previously found to be

plausibly pled are therefore not in dispute in this pending motion to dismiss. Def. Br. at I n. 1.

         Plaintiffs did not replead their procedural due process claim; therefore, it too is not in

dispute in this pending motion. Def. Br. at 2, n.2. Further, although the Court dismissed Plaintiffs’

freedom of speech claim without prejudice because of a failure to demonstrate a policy or custom

sufficient for Monelt municipal liability, Prior Op. at 12-13, the Court did find that Plaintiffs likely

otherwise plausibly pled a freedom of speech claim, id. at 17-21. Therefore, the substantive

portion of Plaintiffs freedom of speech claim (Count Eight) is also not disputed in this pending

motion. As such, the only claims at issue in this pending motion are (1) Plaintiffs’ freedom of

association (Count F our) and freedom of speech (Count Eight) claims as to Monelt liability; and

(2) Plaintiffs freedom of association claim (Count Four), substantively. Plaintiffs did not include

any new substantive factual allegations in their Amended Complaint, D.E. 15. Instead, Plaintiffs

included several conclusory allegations regarding Defendants’ “custom,” “practice,” and “policy”



2
  V/hen reviewing a motion to dismiss, the Court accepts as true all well-pleaded facts in the
complaint. fowler v. UPMCShadyside, 578 F.3d 203, 210 (3d Cir. 2009).


                                                   2
to discriminate, harass, and fail to investigate grievances. Am. Compi.    ¶J   17-18, 51-54, 94-95,

137, 142, 182, 240.

   II. LEGAL STANDARD

         Rule 12(b)(6) permits a motion to dismiss for “failure to state a claim upon which relief

can be granted[.]” for a complaint to survive dismissal under the rule, it must contain sufficient

factual matter to state a claim that is plausible on its face. Ashcroft v. Iqbal, 556 U.S. 662, 67$

(2009) (quoting Bell Ad. Corp.    V.   Twombly, 550 U.S. 544, 570 (2007)). A claim is facially

plausible “when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Ashcroft, 556 U.S. at 678.

further, a plaintiff must “allege sufficient facts to raise a reasonable expectation that discovery

will uncover proof of her claims.” Connelly v. Lane Const. Corp., 809 f.3d 780, 789 (3d Cir.

2016).

         In evaluating the sufficiency of a complaint, district courts must separate the factual and

legal elements. fowler v. UFMC Shadyside, 578 f.3d 203, 210-211 (3d Cir. 2009). Restaternents

of the elements of a claim are legal conclusions, and therefore, not entitled to a presumption of

truth. Bttrtch v. Milberg Factors, Inc., 662 F.3d 212, 224 (3d Cir. 2011). A court, however, “must

accept all of the complaint’s well-pleaded facts as true.” fowler, 57$ F.3d at 210. Even if

plausibly pled, however, a complaint will not withstand a motion to dismiss if the facts alleged do

not state “a legally cognizable cause of action.” Turner v. IF. Morgan Chase & Co., No. 14-7 148,

2015 WL 12826480, at *2 (D.N.J. Jan. 23, 2015).




 In the Prior Opinion, the Court noted that “Plaintiffs do not allege even a conclusory claim of
policy or custom, much less the necessary plausible facts to properly allege a policy or custom,”
Prior Op. at 12-13.
                                                 3
    III. ANALYSIS

        Before analyzing claims at issue, the Court addresses one preliminary matter. In their

Amended Complaint, Plaintiffs add the City of Paterson Board of Adjustment as a Defendant.

Am. Compl.   ¶ 54   However, as argued by Defendants, inclusion of the Board alongside the City

creates an arm of the municipality issue. Def. Br. at 9-10.

Arm of the Municipality

       Administrative arms of a municipality and the municipality itself are treated as a single

entity for purposes of 1983. Hernandez v. Borough ofPalisades Parkfolice Dep ‘t, 58 F. App’x

909,912 (3d Cir. 2003). Therefore, administrative arms of a municipality cannot be sued alongside

the municipality. Id. The same applies for suits brought under New Jersey law. See Castoran v.

Pottak, No. 14-253 1, 2017 WI 4805202, at *7 (D.N.J. Oct. 25, 2017) (“Because the Department

is not an entity separate from the municipality, it cannot be sued in conjunction with the

municipality, irrespective ofthe nature ofthe plaintiff’s claims.”) (internal quotations and citations

omitted); see also Gaines v. Gloucester City Police Dep’t, No. 08-3879, 2010 WI 760511, at *8

(D.N.J. Mar. 3, 2010) (dismissing all claims against the municipal police department as an arm of

the defendant municipality, including state law claims such as excessive force, negligent

supervision, and false imprisonment).

       Plaintiffs contend that the Board is not an arm of the City as they are two separate entities

evidenced by the fact that the City has sued the Board in years past. P1. Opp’n at 9. Plaintiffs fail

to cite any legal support for this position. Defendants argue that the Board is not a separate entity



  The Prior Opinion noted that “[t]he parties provide no analysis regarding the legal status of the
Board vis-à-vis the City or the Council, nor any analysis about how this may impact Plaintiffs’
claims” and that “[t]he parties analyze the City, Board, and Council together although the Council
is not a named Defendant” therefore “the Court assumes for the purposes of this motion that the
City, Board, and Council are part of a single municipal entity.” Prior Op. at 10 n.5.
                                                  4
and that both New Jersey law and a City ordinance establish this. Def. Br. at 9-10. Defendants

first point to New Jersey’s Municipal Land Use Law, which expressly includes in its definition of

“municipal agency” a “municipal planning board or board of adjustment.” Def. Br. at 9 (citing

NJ.S.A. 40:55D-5). Defendants next cite to the City’s Zoning and Land Development Ordinance,

which the City Council passed to create the Board and define its powers within the greater

municipal scheme. Def. Br. at 9-10 (citing City of Paterson, N.J., Municipal Code     § 483 (2016)).
The Court agrees with Defendants that the Board is an arm of the City. Therefore it cannot be

sued alongside the City for any of Plaintiffs’ claims. See Sottnth’iew Assocs. v. Town ofRiverhead,

725 F. Supp. 2d 320, 343 (E.D.N.Y. 2010) (dismissing the Town Board and Planning Department

as arms of the municipality).    The Court dismisses the Board from the federal claims with

prejudice.

lionel! Liability

        Plaintiffs bring their Section 1983 freedom of association (Count Four) and freedom of

speech (Count Eight) claims against the City, which is a municipality. Am. Compl.         J 180-84;
239-60. “A municipality may only be held liable under   § 1983 if the plaintiff identifies a municipal
‘policy’ or ‘custom’ that was the ‘moving force’ behind the injury.” Jewelt v. Ridtey Thp., 497 F.

App’x 182, 185 (3d Cir. 2012) (quoting Monell, 436 U.S. at 694). “In other words, the plaintiff

must show that the municipality, through one of its policymakers, affirmatively proclaimed the

policy, or acquiesced in the widespread custom, that caused the violation.” Noble v. City of

Camden, 112 F. Supp. 3d 208, 221 (D.N.J. 2015) (internal citation omitted). “A plaintiff may

show the existence of a policy when a decision-maker with final authority issues an official

proclamation, policy, or edict.... [A] [c]ustom may be established by showing that a given course

of conduct, although not specifically endorsed or authorized by law, is so well-settled and



                                                 5
permanent as virtually to constitute law.” Id. (emphases added) (internal quotations and citations

omitted).

       Additionally, a plaintiff must show that the unlawful policy or custom was the proximate

cause of the plaintiffs injuries. The United States Supreme Court has observed the following as

to proximate cause:

               As our § 1983 municipal liability jurisprudence illustrates, however,
               it is not enough for a § 1983 plaintiff merely to identify conduct
               properly attributable to the municipality. The plaintiff must also
               demonstrate that, through its deliberate conduct, the municipality
               was the ‘moving force’ behind the injury alleged. That is, a plaintiff
               must show that the municipal action was taken with the requisite
               degree of culpability and must demonstrate a direct causal link
               between the municipal action and the deprivation of federal rights.

3d. of Cty. Cornm’rs of B,yan Ct., OkL v. Brown, 520 U.S. 397, 404 (1997); see also Watson v.

Abington Iip., 478 F.3d 144, 156 (3d Cir. 2007); Bietevicz v. Dithinon, 915 F.2d 845, 850 (3d

Cir. 1990).

       As noted, the Court dismissed without prejudice Plaintiffs’ Section 1983 claims in its Prior

Opinion because “Plaintiffs d[id] not allege even a conclusory claim of policy or custom, much

less the necessary plausible facts to properly allege a policy or custom.”         Prior Op. at 13.

Defendants now argue that Plaintiffs Amended Complaint is “loaded with additional conclusory

facts regarding alleged policies and customs,” and “[a]stonishingly, however Plaintiffs’ Amended

Complaint still does not plead any additional plausible facts to properly allege such a policy or

custom.” Def. Br. at 11-12 (citing Am. Compl.         ¶J 17-18, 5 1-53, 94-95, 137, 142, 182, 240).
Plaintiffs respond that when they “complained to the City, through Ruben Gomez and the City

Council, the City’s ‘official policy’ was to ignore their complaints in spite of City anti-harassment

policies,” and then to “vote to abandon the investigation of discrimination,” and then to “vote to

wrongfully terminate the Plaintiffs from their position for their complaints of discrimination.” P1.


                                                  6
Opp’n at   14. Plaintiffs argue that “when other [Board] members had complaints they were fully

investigated and a hearing took place in accordance with the City’s bylaws.” Id. at 13. Plaintiffs

provided no examples supporting this statement. Plaintiffs allege that this is sufficient for a policy,

custom, or pattern under Monell liability. Id. at 15.

       The Court agrees with Defendants. Plaintiffs added several conclusory allegations in their

Amended Complaint alleging unlawful polices, customs, and practices. E.g., Am. Compl.             ¶ 18
(“The Defendants’ custom and practice is to permit discrimination and harassment based on the

Muslim BOA member’s association with a particular religion, ethnicity, or culture.”); Id.    ¶ 51 (“[I]t
was the custom and practice of the City to hide alleged wrongful conduct of various employees of

the Defendants and non-Muslim [Board] members.”); Id.         ¶ 52 (“It was also a custom and practice
of the City to fail to investigate discrimination in accordance with their own by-laws when the

complainant was Muslim.”); Id.       ¶ 94 (“After a meeting had taken place, it was the custom and
practice of the Defendants to clear the non-Muslim [Board] members of all charges and to not

discipline the wrongdoers, but instead punish the Muslim [Board] members.”); see also        ¶J] 17, 53,
95, 137, 182, 142, 240 (making similar conclusory allegations). All of these allegations are

conclusory   —   they do not allege sufficient facts that plausibly plead a municipal policy or custom.

See Furvis e. City of Newark, No. 16-1830, 2017 WL 1032991, at *3 (D.N.J. Mar. 16, 2017)

(“Because threadbare recitations of the elements of a Monell claim are insufficient, this claim is

dismissed as it is not plausibly pled.”). The Court dismisses Plaintiffs’ Section 1983 claims against

the City (Counts four and Eight) for failing to plausibly plead Monell liability.5




 Because the Court finds that Plaintiffs have failed to establish Monell liability, the Court does
not conduct a substantive analysis of Plaintiffs’ freedom of association claim (Count F our).


                                                    7
         Typically, district courts will deny leave to amend only if(a) the moving party’s delay in

seeking amendment is undue, motivated by bad faith, or prejudicial to the non-moving party or (b)

the amendment would be futile. Adams v. Gottid, Inc., 739 F.2d 858, 864 (3d Cir. 1984). Here,

the Court finds that further amendment would be futile because the Prior Opinion clearly set forth

the deficiencies in Plaintiffs’ Monell liability argument and Plaintiffs’ Amended Complaint does

not, in any substantive manner, address those deficiencies. As a result, the Court infers that

Plaintiffs are unable to address those deficiencies in a properly-pled amended complaint such that

a further attempted amendment would be futile. Therefore, the Court dismisses Plaintiffs’ Section

1983 claims (Counts Four and Eight) with prejudice.

         The dismissal of Plaintiffs’ Section 1983 claims (Counts Four and Eight) leaves no

remaining federal cause of action in this matter.6 Having concluded that all federal causes of action

must be dismissed, the Court no longer has federal question jurisdiction over the matter. See 2$

U.S.C.   § 1331. The Court declines to exercise supplemental jurisdiction over the remaining claims
grounded in state law. See 28 U.S.C.       § 1367(c)(3) (“The district courts may decline to exercise
supplemental jurisdiction   ...   [once] the district court has dismissed all claims over which it has

original jurisdiction”). The Third Circuit has explained that “once all federal claims have been

dropped from a case, the case simply does not belong in federal court.” New Rock Asset Partners,

L.P. v. Preferred Entfl Advancements, 101 F.3d 1492, 1504 (3d Cir. 1996). Upon consideration



6
  Plaintiffs’ remaining claims in their Amended Complaint are a violation of New Jersey Law
Against Discrimination (“NJLAD”) based on religion (Count One); a violation of NJLAD based
on ethnicity (Count Two); a violation of NJLAD based on a hostile work environment (Count
Three); a violation of NJLAD based on retaliation against Deeb (Count Five); a violation of
NJLAD based on retaliation against Khan (Count Six); and a violation of NJLAD based on
retaliation against Deeb, Khan, and Khondokar (Count Seven). Am. Compl. ¶J 143-260. The
Court noted in its Prior Opinion that “if Plaintiffs are unable to successfully replead their Section
1983 claims, then this Court will not have jurisdiction over Plaintiffs’ NJLAD claims.” Prior Op.
at 25 n.l3.
                                                     8
of concerns of judicial economy, convenience, fairness, and cornity, Mellon Univ. v. Cohill, 484

U.s. 343, 357 (198$), the Court finds that the remainder of this case properly belongs in state court.

The Court dismisses the action accordingly.

   IV. CONCLUSION

       Defendants’ motion to dismiss, D.E. 20, is granted. The Board is dismissed from the

federal claims with prejudice. Counts F our and Eight, Plaintiffs’ only remaining federal claims,

are dismissed with prejudice. Having dismissed all federal claims with prejudice, the Court

declines exercising supplemental jurisdiction over the remaining state law claims and dismisses

the action. An appropriate Order accompanies this Opinion.


Dated: April 9, 2019


                                                       John Michael Vazqt(z, UOS.D.J.




                                                  9
